DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is considered indefinite because it has been drafted so that it is not clear whether it is drawn to the sub-combination of the air diffusion module only, or whether it is drawn to the combination of air diffusion module and the container. Claim 1 recites the limitation “said bearing portion is configured on a container”; this suggests that the container is not being claimed. Later in claim 7 it recites further limitations to the container with “said container is a front opening unified pod”; this suggests that what is being claimed is the combination of the air diffusion module and the container. Since claim 1 line 1 appears to indicate that the sub-combination is claimed, this office action presumes that the intention is to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    620
    470
    media_image1.png
    Greyscale

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WOO et al. US 2019/0311929 A1.
With regards to claim 1, WOO discloses an air diffusion module, comprising: a cover 610; at least one air intake part 611 connected with said cover; an airtight layer 650 connected with said cover and said at least one intake part; an air diffusion layer 630 covered by said cover through said airtight layer; and a bearing portion 210 (on container shown in Fig. 2) covered by said cover, said at least one intake part and said air diffusion layer; wherein said bearing portion is configured on a container.



	With regards to claim 3, WOO discloses said bearing portion 210 is configured with a plurality of second locking part corresponding to said plurality of first locking part (see figure above).

	With regards to claim 4, WOO discloses said airtight layer 650 comprises: an outer airtight part; a plurality of airtight locking part arranged on said outer airtight part; an inner airtight part connected with said outer airtight part; and at least one intake airtight part connected with said outer airtight part.

	With regards to claim 7, WOO discloses said container is a front opening unified pod.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOO et al. US 2019/0311929 A1 in view of Ogawa et al. US 2017/0213752 A1.
With regards to claim 5, WOO discloses the claimed invention as stated above but it does not specifically disclose the at least one intake part is configured with at least one alignment part.
However, Ogawa teaches that it was known in the art to have an air diffusion module with at least one intake part 50 have at least one alignment part 7/12.
 The inventions of WOO and Ogawa are both drawn to the field of containers that are capable of holding items such as wafers. Each container 

With regards to claim 6, WOO discloses an air diffusion layer but it does not specifically disclose the air diffusion layer is made of a filter material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the air diffusion layer made of a filter material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOO et al. US 2019/0311929 A1 in view of Ogawa et al. US 2017/0213752 A1.
With regards to claim 8, WOO discloses a substrate carrier, comprising: a case 10 provided with an opening; at least one air intake (exhaust unit; Para. 0157) located at a bottom of said case; an air diffusion module 600 which 
	WOO discloses a case with a front opening but it does not specifically disclose a door covered with said opening.
	However, Ogawa teaches that it was known in the art to have a case with a front opening include a door 30 to cover an opening.
	The inventions of WOO and Ogawa are both drawn to the field of containers that are capable of holding items such as wafers. Each container includes an air diffusion module. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of WOO by providing a door as taught by Ogawa for the purposes of covering and protecting the wafers held inside.

	With regards to claim 9, WOO discloses the cover is configured with a plurality of first locking part (shown above), and wherein said bearing portion 210 is configured with a plurality of second locking part corresponding to said plurality of first locking part.

	With regards to claim 10, WOO discloses the substrate carrier 10 is a front opening unified pod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736